IMAX CORPORATION
EXHIBIT 10.34
     THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT is made
as of the 21st day of January, 2011
BETWEEN:
IMAX CORPORATION
(“Borrower”)
- and -
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA (formerly known as
WACHOVIA CAPITAL FINANCE CORPORATION (CANADA))
(“Agent” and a “Lender”)
- and —
EXPORT DEVELOPMENT CANADA
(a “Lender”)
     WHEREAS Borrower and Lenders entered into an amended and restated credit
agreement dated November 16, 2009 (as amended, amended and restated, modified,
supplemented, extended, renewed, restated or replaced, the “Credit Agreement”),
pursuant to which certain credit facilities were established in favour of
Borrower;
     AND WHEREAS the parties hereto wish to amend certain terms and conditions
of the Credit Agreement as provided herein;
     NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the
covenants and agreements contained herein and for other good and valuable
consideration, the parties hereto agree to amend the Credit Agreement as
provided herein:

1.   General       In this Agreement, unless otherwise defined or the context
otherwise requires, all capitalized terms shall have the respective meanings
specified in the Credit Agreement.   2.   To be Read with Credit Agreement      
Unless the context of this Agreement otherwise requires, the Credit Agreement
and this Agreement shall be read together and shall have effect as if the
provisions of the Credit Agreement and this Agreement were contained in one
agreement. The term “Agreement” when used in the Credit Agreement means the
Credit Agreement as



--------------------------------------------------------------------------------



 



- 2 -

    amended by this Agreement, together with all amendments, amendments and
restatements, modifications, supplements, extensions, renewals, restatements and
replacements thereto from time to time. This Agreement is a Financing Agreement.

3.   No Novations       Nothing in this Agreement, nor in the Credit Agreement
when read together with this Agreement, shall constitute a novation, payment,
re-advance or reduction or termination in respect of any Obligations.   4.  
Amendments to the Credit Agreement       Section 9.13 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

     “9.13 Fixed Charge Coverage Ratio
     (a) Subject to Section 9.13(b) below, if, at any time prior to the
indefeasible payment in full of the Term Loan, the Cash and Excess Availability
of Borrower is less than $25,000,000, Borrower shall thereafter maintain a Fixed
Charge Coverage Ratio of not less than 1.1:1.0 calculated at the end of each
Fiscal Quarter (commencing with the December 31, 2009 Fiscal Quarter) on a
quarterly cumulative basis until the December 31, 2010 Fiscal Quarter and
thereafter on a rolling four (4) Fiscal Quarter basis.
     (b) Upon indefeasible payment in full of the Term Loan, Borrower shall only
be required to maintain the Fixed Charge Coverage Ratio set out in
Section 9.13(a) above if, at any time, (i) Excess Availability is less than
$10,000,000 or (ii) Cash and Excess Availability of Borrower is less than
$15,000,000.”

5.   Representations and Warranties       In order to induce Agent and Lenders
to enter into this Agreement, Borrower represents and warrants to Agent and
Lenders the following, which representations and warranties shall survive the
execution and delivery hereof:

  (a)   the execution, delivery and performance of this Agreement and the
transactions contemplated hereunder are all within Borrower’s powers, have been
duly authorized and are not in contravention of law or the terms of Borrower’s
certificate of incorporation, by-laws or other organizational documentation, or
any indenture, agreement or undertaking to which Borrower is a party or by which
Borrower’s property is bound;     (b)   Borrower has duly executed and delivered
this Agreement;     (c)   this Agreement is a legal, valid and binding
obligation of Borrower, enforceable against it by Agent and Lenders in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
and other laws of general application



--------------------------------------------------------------------------------



 



- 3 -

      limiting the enforcement of creditor’s rights generally and the fact that
the courts may deny the granting or enforcement of equitable remedies;

  (d)   the representations and warranties set forth in Section 8 of the Credit
Agreement continue to be true and correct as of the date hereof; and     (e)  
no Default or Event of Default exists.

6.   Fees and Expenses; Further Assurances       Borrower shall pay to Agent and
Lenders on demand all reasonable fees and expenses, including, without
limitation, legal fees, incurred by or payable to Agent and Lenders in
connection with the preparation, negotiation, completion, execution, delivery
and review of this Agreement and all other documents, registrations and
instruments arising therefrom and/or executed in connection therewith. Borrower
shall execute and deliver such documents and take such actions as may be
necessary or desirable by Agent or any Lender to give effect to the provisions
and purposes of this Agreement, all at the expense of Borrower.   7.  
Continuance of the Credit Agreement and Security       The Credit Agreement, as
amended this Agreement, shall be and continue in full force and effect and is
hereby confirmed and the rights and obligations of all parties thereunder shall
not be affected or prejudiced in any manner except as specifically provided for
herein. It is agreed and confirmed that after giving effect to this Agreement,
all security and guarantees delivered by Borrower and/or any Obligor secures the
payment of all of the Obligations including, without limitation, the obligations
arising under the Credit Agreement, as amended by the terms of this Agreement.  
8.   Counterparts       This Agreement may be executed in any number of
counterparts, by original, pdf or facsimile signature, each of which shall be
deemed an original and all of such counterparts taken together shall be deemed
to constitute one and the same instrument.   9.   Governing Law       The
validity, interpretation and enforcement of this Agreement and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the laws of the Province of
Ontario and the federal laws of Canada applicable therein.

(Signature Page Follows)



--------------------------------------------------------------------------------



 



 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of and
with effect from the day and year first above written.

                      WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA       EXPORT DEVELOPMENT CANADA    
 
                   
By:
Name:
  /s/ Sean M. Noonan
 
Sean M. Noonan       By:
Name:   /s/ Geoff Bleich
 
Geoff Bleich    
Title:
  Relationship Manager       Title:   Senior Asset Manager    
 
                   
 
          By:
Name:   /s/ Samuel Asiedu , P.h.D., CFA, CMA
 
Samuel Asiedu, P.h.D., CFA, CMA    
 
          Title:   Loan Portfolio Manager    
 
                    IMAX CORPORATION                
 
                   
By:
  /s/ Joseph Sparacio                
 
                   
Name:
  Joseph Sparacio                
Title:
  Executive Vice President and Chief
Financial Officer                
 
                   
By:
  /s/ Ed MacNeil                
 
                   
Name:
  Ed MacNeil                
Title:
  Senior Vice President, Finance                

Each of the undersigned Obligors hereby:

  (a)   acknowledges, confirms, and agrees that such Obligor’s obligations under
the Credit Agreement and the other Financing Agreements remain in full force and
effect as of the date hereof; and     (b)   acknowledges and confirms that such
Obligor has received a copy of the Credit Agreement and this Agreement and
understands and consents to the terms thereof and hereof.

Dated this 21st day of January 2011.

                      IMAX U.S.A INC.       1329507 ONTARIO INC.    
 
                   
By:
Name:
  /s/ Joseph Sparacio
 
Joseph Sparacio       By:
Name:   /s/ Joseph Sparacio
 
Joseph Sparacio    
Title:
  Vice President, Finance       Title:   Vice President, Finance    
 
                   
By:
Name:
  /s/ Ed MacNeil
 
Ed MacNeil       By:
Name:   /s/ Ed MacNeil
 
Ed MacNeil    
Title:
  Vice President       Title:   Vice President    
 
                    IMAX II U.S.A. INC.       DAVID KEIGHLEY PRODUCTIONS
70 MM INC.    
 
                   
By:
Name:
  /s/ Joseph Sparacio
 
Joseph Sparacio       By:
Name:   /s/ Joseph Sparacio
 
Joseph Sparacio    
Title:
  Vice President, Finance       Title:   Vice President, Finance    
 
                   
By:
Name:
  /s/ Ed MacNeil
 
Ed MacNeil       By:
Name:   /s/ Ed MacNeil
 
Ed MacNeil    
Title:
  Vice President       Title:   Vice President    

 